DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/20, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berg-Sonne et al. U.S. PGPub 2013/0226320.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20, 23, 25, 27-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramagem et al. U.S. PGPub 2014/0207292.
Regarding claim 1, Ramagem discloses a system for determining, managing and/or improving comfort of an individual in a building, space, an accommodation, a habitat, and/or a vehicle, the system comprising: a device comprising a plurality of sensors for measuring environmental parameters in said building, space, accommodation, habitat, and/or vehicle (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); wherein said system 
 	Regarding claim 23, Ramagem discloses a device comprising: a plurality of sensors for measuring environmental parameters in a building, space, an accommodation, a habitat, and/or a vehicle (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); an output unit configured to output signals and/or information related to said environmental parameters and/or to a comfort level determined at least partially from measured environmental parameters (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); one or more input units configured to be used by said individual to provide input with respect to a comfort, said comfort being a comfort level as 
 	Regarding claim 25, Ramagem discloses a method for sensing, managing and/or improving comfort of an individual a building, space, an accommodation, a habitat, and/or a vehicle where the individual sojourns, the method comprising: measuring environmental parameters in said space, accommodation and/or building (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); outputting signals and/or information related to said environmental parameters and/or to a comfort level determined at least partially from measured environmental parameters (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); and, requesting input from said individual with respect to a perceived comfort level, said perceived comfort level being related to a comfort level as by said individual, determining said comfort level at least partially from said measured environmental parameters and from input received from said individual with respect to said comfort (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
	Regarding claim 30, Ramagem discloses a method for improving productivity and/or improving health of an individual in a building, the method comprising: measuring environmental parameters in said space, accommodation and/or building (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); determining a comfort level and/or status based on said measured environmental parameters, wherein said comfort level is established for one or for several comfort types combined or separately (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9), determining or using one or more discomfort patterns with respect to said comfort level, said discomfort patterns indicating the occurrence of an uncomfortable comfort level or an uncomfortable 
 	Ramagem does not explicitly disclose the system configured to induce or invite an individual to provide input.
 	Berg-Sonne discloses a system comprising one or more input units configured to be used by said individual to provide input with respect to perceived comfort (e.g. occupant feedback), said perceived comfort being related to a comfort level or situation as perceived by said individual, wherein the system is configured to induce or invite said individual to provide input (e.g. occupant feedback) via said one or more input unit with respect to said comfort level as determined by the system and output on said output unit, and/or with respect to the occurrence or prediction of said uncomfortable comfort level (e.g. pg. 10-12, ¶262-373).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate occupant feedback in managing conditions of inhabited environment. One of ordinary skill in the art would have been motivated to do this in order to ensure the system is meeting the needs of the user.
 	Therefore, it would have been obvious to modify Ramagem with Berg-Sonne to obtain the invention as specified in claims 1, 3-20, 23, 25, 27-30, 32 and 33.
 
 	Regarding claim 3, Ramagem discloses the system of claim 1, which is configured to determine an individual comfort level, and/or an individual comfort pattern based on said measured environmental parameters and further based on the input received from said individual via said one or more input unit 
 	Regarding claim 4, Ramagem discloses the system of claim 1, which is configured to output on said output unit information related to the amount of time that has passed since an uncomfortable comfort level and/or a discomfort pattern has occurred (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 5, Ramagem discloses the system of claim 1, which is configured to determine: a) whether a discomfort pattern is predicted to occur within a predetermined period of time (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); and/or, b) that a comfort level is in a predetermined vicinity of a discomfort pattern (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); said system being configured to determine the occurrence of an imminence of a discomfort pattern if the conditions under a) and/or b) are met (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9); wherein said system is further configured to output on said output unit information or a warning related to said imminence of discomfort pattern (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 6, Ramagem discloses the system of claim 1, wherein said output unit is suitable to provide a gradual and/or continuous information related to said comfort level and/or related to said discomfort pattern (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 7, Ramagem discloses the system of claim 1, which is configured to determine a comfort level for each of the comfort types of the group of: thermal comfort, visual comfort, acoustic 
 	Regarding claim 8, Ramagem discloses the system of claim 1, wherein said plurality of sensors comprise one or more selected from the group consisting of: a temperature sensor, a humidity sensor, an air pressure sensor, an air flow sensor, a luminosity sensor, a sound sensor, a CO.sub.2 sensor and an accelerometer (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 9, Ramagem discloses the system of claim 1, which is configured to determine a thermal comfort level based on data received from one or more selected from: a temperature sensor, a humidity sensor, and an air flow sensor (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 10, Ramagem discloses the system of claim 1, which is configured to determine an air quality comfort level based on data received from one or more selected from: a humidity sensor, an air pressure sensor, an air flow sensor, and a CO.sub.2 sensor (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 11, Ramagem discloses the system of claim 1, which is configured to determine luminosity comfort level based on data received from one or more luminosity sensors (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 12, Ramagem discloses the system of claim 1, which is configured to determine an acoustic comfort level based on data received from one or more sound sensors (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 

 	Regarding claim 14, Ramagem discloses the system of claim 1, which is configured to determine said comfort level and to request input with respect to a perceived comfort level with respect to at least two different comfort types (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 15, Ramagem discloses the system of claim 1, wherein said device comprising said sensors, output unit and input unit is suitable for being positioned in vicinity of an individual so that said individual can physically interact with said device, and wherein said device is in communication with a remote data processing entity, which is configured to determine said comfort level and/or said discomfort pattern (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 16, Ramagem discloses the system of claim 1, which further comprises one or more sensors and/or cameras for determining and/or measuring physiological or biological parameters of said individual (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 17, Ramagem discloses the system of claim 1, which further comprises a wearable device to be carried by said individual, said wearable device comprising one or more of said sensors and/or cameras for determining and/or measuring physiological or biological parameters (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 

 	Regarding claim 19, Ramagem discloses the system of claim 16, which is configured to determine, from said physiological or biological parameters, a physiological comfort level of said individual or an overall comfort level taking into account said physiological comfort level of said individual and environmental parameters (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 20, Ramagem discloses the system of claim 1, comprising a data processing entity, wherein said system is configured to transfer data related to said environmental parameters and/or input units to said data processing entity, and wherein said data processing entity comprises algorithms for determining said comfort level, said discomfort pattern, and/or for predicting the occurrence of a discomfort pattern (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	 Regarding claim 27, Ramagem discloses the method of claim 25, comprises determining one or more discomfort patterns with respect to said comfort levels or status, said discomfort patterns indicating the occurrence of an uncomfortable comfort level (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 
 	Regarding claim 28, Ramagem discloses the method of claim 25, comprising determining a comfort level for each of two or more different comfort types selected from the group consisting of: thermal comfort, visual comfort, acoustic comfort, and/or respiratory comfort (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9). 

	Regarding claim 32, Ramagem discloses the method of claim 30, comprising avoiding an uncomfortable situation and/or reducing the time lag between occurrence and remediation of said uncomfortable situation (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9).
 	Regarding claim 33, Ramagem discloses the method of claim 1, wherein said output unit comprises one or more selected from a loudspeaker, a screen, a display, and a light source, such as one or more LEDs (e.g. pg. 1, ¶7; pg. 2-3, ¶34 and 38; pg. 4, ¶49 and 58; pg. 5-6, ¶64-66, 70, 72, 78, 82 90, 92 and 98; pg. 8, ¶115; Fig. 1-3, 6 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CK
January 13, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116